Title: From John Adams to Robert R. Livingston, 25 May 1783
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris 25th. May 1783.

Mr. Jay has favoured me with a Sight of your Letter of the 4th. January, & I am happy to find you had recd from him a Copy of Mr. Marbois Letter— This Letter contained nothing unexpected to me; because I have been several years convinced in my own mind, that the Sentiments it contains were the real secret designs of the French Minister of foreign Affairs— I have lost too much Sleep in consequence of this—(I will not call it Suspicion, but—) full Assurance, for a Number of Years together, not to have reflected upon it maturely. It is very remarkable that Mr. Jay & I should meet at Paris, on the 26th. Octr. 1782, so perfectly convinced and penetrated with this Opinion, in consequence of Observations, made in different Kingdoms and Countries, altho’ no such Idea had ever been insinuated, directly nor indirectly, from him to me, or from me to him— It is remarkable too, that Mr. Dana, in the North, should have formed the same Judgment. If you say that Dr. Franklin has no Suspicions, I ask you what Inference you draw from his signing the definitive Treaty with us? He could not have signed that Treaty, without the Knowledge of the C. de Vergennes, but upon the Supposition that such Suspicions were well founded— But, Sir, I must say, that I can lay no stress upon the Opinion of this unintelligible Politician. If I was in Congress, and this Gentleman & the Marble Mercury in the Garden of Versailles were in Nomination for an Embassy, I would not hesitate to give my Vote for the Statue, upon the principle that it would do no harm.
You seem to be apprehensive of the Consequences of Reserve and want of Confidence— But, Sir, he must betray his Country who has not reserve, and who does not want Confidence. There is a degree—there are points, in which we never have Confidence. We may depend upon it, the disposition of the King and Nation are too good towards us, & their essential Interests, even their Existence, as a Maritime Power, depends too much upon a tolerably good Understanding with us, & upon our Seperation from Great Britain, for us to fear that they will betray us into the Hands of the English— Here Confidence stands upon sure Grounds: But, if we are confident that French Ministers are all zealous or sincere Friends to the Grandeur, Glory, Opulence, Power, or real Republican Freedom of the United States, we shall find ourselves fatally mistaken— Confidence begets Confidence. We might have more Confidence in them, if they had any in us. You may be told, they have Confidence in Dr. Franklin— It is not true— They never did, from first to last, consult with him, or communicate any thing to him, more than to any other Minister, excepting in little Commerce & less Intrigues, to keep one in and get another out— And this for no other Reason, but because he was always easy, quiet, never proposing any thing, never advising any thing, never asking any thing, doing always as they would have him— Their System has been to get your Confidence, & reserve their own—the constant Resource of Cunning without Wisdom.
You suppose the Policy in question can be founded only on a Distrust, that we should make a seperate Peace. Here I have the Misfortune to differ in Opinion— The desire of leaving us crippled & enfeebled at the Peace, afraid of Great Britain, & still dependent upon France: the desire of sowing Seeds of Animosity and War, between us & Great Britain—nay the Vanity of a single Minister to have the unrivalled Glory of negociating the Affairs of all the Nations, and gaining the Title of Pacificateur de l’Europe & de l’Amerique, affords a more natural & credible foundation for this Policy, than the Fear of a seperate Peace, which I believe they never apprehended.
I wish You could see the whole Correspondence of the C. de Vergennes with the Chevalier de la Luzerne, on one side, and that with Mr. Marbois, on the other. I am persuaded you would see a difference. The first is the ostensible, the last the confidential Correspondent.— Mr. Marbois was in Bavaria a confidential Correspondent of the Comte, who saved him from a very dangerous Attack of the Empress Queen, in a Letter to her Daughter. Mr. Marbois is too intimate a Friend of the Comte, and too dependent upon him, (which the Chevalier is not) to hazard a single Sentiment that he does not know to be agreable. I look upon that Letter to be a perfect Picture of the C. de Vergennes’s Mind, as is the Correspondence of Mr. de Rayneval another— You say Mr. Marbois has been uniformly against our Claim to the fisheries. This alone would be a demonstration that the C. de Vergennes had been so too— But I know better, of my own knowledge, and I depose to you, as a Witness, that I had many Conversations with Mr. Marbois upon this Subject, in the Frigate on our Passage to America; and that upon the Grand Bank itself, as well as on other Occasions, he repeatedly told me, that that Fishery was our Right, and that we ought to support it. From which I conclude, that he owes his Conversion to secret Instructions, afterwards recieved from the Comte de Vergennes.
You have recd. Mr. Jay’s Letter by Barney, & that must have enabled you to judge how sincere the Comte’s Declaration was, that he did not mean to interfere in the Spanish Claim. Mr. Rayneval, however, was employed to interfere; and, when We consider how entirely these Commis in the Office of foreign Affairs and these Secretaries of Legation are dependent upon the Breath of the Minister, we must have the Credulity of Children not to believe, that they venture upon nothing without his knowledge, and his Orders.
General Assurances given by the Minister, “that the King would do every thing for us that Circumstances will admit, & that nothing but dire Necessity shall induce him to relinquish any of the Objects we have at heart”—are very consistent with secret Instructions to the Secretary, to persuade Congress, if he could, to declare that they had not the Fisheries & Ohio Lands at heart. There is no doubt, the Intention was to get Congress to betray their Country, if they could. This would have sheltered all from every Storm, as they thought.
You think, Sir, that discouraging the Hope was wise. I think otherwise— I think the Court of France ought to have openly and avowedly espoused our Claim to the Fisheries & Western Lands— By this they would have secured the real Confidence of America; &, in my Opinion, the Confidence of the States in Congress, as well as their Ally, and the more unanimous & chearful payment of Taxes, and Support of our System of Finances, would have been the Consequence of such an Avowal. Nay, I have ever considered the Western Lands & the Fisheries as essential to the Conservation of the Confederation of the United States, and sound Policy would have dictated to France to have insisted upon these, as Conditions of Peace, equally indispensible with Independence.
Your Judgment upon the Comte’s Letter, that he was extreamly desirous of Peace, is undoubtedly just. He was probably convinced that his Continuance in Office depended upon it, as it probably does now on a Prolongation of the Negociations of the definitive Treaty. I am often told, that he does not stand firm, & that he will not stand long. I confess it would give me pleasure to see a Change, as I am fully convinced it cannot be made for the worse, for us— But whoever is Minister, we must not stand in Awe of him. We think too humbly of our Country, if we suppose her Cause, depends upon a Minister— The United States are a great Power, & will & ought to be courted by all the World— We have stood in Awe of this trembling Mortal, & submitted to things from him, that we ought not to have endured from a Sully, a Walsingham, or a Chatham.
You say you have recd. from the Comte’s Letters, Intelligence which you would have been better pleased to have had from Mr. Jay. This is unavoidable. They never give us notice of any Opportunity. They study to get their Letters to Philadelphia before ours, and Means are often contrived to retard ours. In short, Sir, we are very unfairly treated in many respects, & shall forever be so while Congress encourage them by sacrificing the faithful Servants of the States to their Intrigues, by reposing unlimited Confidence in them, by subjecting American Ministers to their Orders, and enjoining upon them to take & ask their Advice.
Any one, who knows any thing of my History, may easily suppose that I have gone thro’ many dangerous, anxious & disagreable Scenes, before I ever saw Europe: But all I ever suffered in public life has been little, in Comparison of what I have suffered in Europe, the greatest & worst part of which has been caused by the ill Dispositions of the C. de Vergennes, aided by the Jealousy, Envy & selfish Servility of Dr. Franklin.
In Expectation of a Deliverance from their Thraldom, by the Arrival of the first Ships from Philadelphia, I have the honor to be, / Sir &ca—
 